DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 2020/0262251) in view of Itabashi (JP 11-321243, with English machine translation).
Regarding claim 1, Sakaguchi discloses a tire comprising a sidewall portion, a mark formed by a character (see 9A), and a surface geometry arrangement having a plurality of micro projections formed adjacent to the mark on the surface of the sidewall portion outside the mark (see micro projections in Fig. 2). 
Sakaguchi does not disclose the region as comprising a first region wherein the greater the distance from the mark, the less a height of the micro projections is. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the micro projections with decreasing height since Itabashi, similarly directed towards a tire sidewall decoration, teaches configuring the size of sidewall projections so as to decrease or increase from a central portion of the decorative body toward the radially inner and outer edges to suppress appearance defects in the sidewall ([0007-0008]). In the combination with Sakaguchi, the markings are provided in the central region of the decorative region and a decrease in size of the micro projections from the center to radially inner/outer edges as suggested by Itabashi would result in a decreased height at distances further from the mark.
Regarding claim 2, the first region would be along an outer edge of the geometry arrangement region.
Regarding claim 5, Sakaguchi discloses the marking as raised ([0032]) and clearly illustrates the distance from the outer edge of the mark to the outer edge of the surface geometry arrangement region as greater than the height.
Regarding claim 9, Sakaguchi discloses a tire comprising a sidewall portion, a mark formed by a character (see 9A), and a surface geometry arrangement having a plurality of micro projections formed adjacent to the mark on the surface of the sidewall portion outside the mark (see micro projections in Fig. 2). 
Sakaguchi does not disclose the region as comprising a third region wherein the greater the distance from the mark, the less dense the micro projections are. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the micro projections with decreasing density since Itabashi, similarly directed towards a tire sidewall decoration, teaches configuring the size of sidewall projections so as to decrease or increase from a central portion of the decorative body toward the radially inner and outer edges to suppress appearance defects in the sidewall ([0007-0008]), wherein the density of the projections decreases as the size increases (see Fig. 5 wherein there are a greater number of projections per area in the center vs the radially outer/inner edges). In the combination with Sakaguchi, the markings are provided in the central region of the decorative region and an increase in size of the micro projections from the center to radially inner/outer edges as suggested by Itabashi would result in a decreased density at distances further from the mark.
Regarding claim 10, the third region would be along an outer edge of the geometry arrangement region.
Regarding claim 13, Sakaguchi discloses the marking as raised ([0032]) and clearly illustrates the distance from the outer edge of the mark to the outer edge of the surface geometry arrangement region as greater than the height.
Regarding claim 17-20, Sakaguchi discloses micro protrusions having recesses, at least two mountain portions, tapered shapes, and smoothly curved top surfaces as claimed (see Fig 3A-3B).

Claims 3, 4, 6, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 2020/0262251) in view of Itabashi (JP 11-321243, with English machine translation) as applied to claim 1 above, and further in view of Kitamura (JP 2007-083604, with English machine translation).
Regarding claims 3 and 11, while Sakaguchi discloses the marking as raised instead of recessed, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the mark as recessed since Kitamura, similarly directed towards a tire sidewall marking, teaches that markings are generally provided as projected or recessed from the sidewall surface and teaches protruding and recessed cross-sectional shapes which improves appearance and vulcanization of the tire ([0002,0007,0008]). One would have been motivated to configure the marking as recessed or projecting based on desired aesthetic design choice and desired light reflectance properties/visibility of the marking. 
Regarding claims 4, 6, 12, and 14, Sakaguchi does not expressly teach the size of the surface geometry arrangement region relative to the height/depth of the marking. Kitamura, similarly directed towards a tire sidewall marking, teaches the marks as having maximum depth or height as 2mm for a 245/45R19 tire ([0043,0047). Such tires have a section height of 110 mm (245 * 45%)--thus the sidewall is slightly less than 110mm in length. For a decorative region positioned in the middle of the sidewall, the outer edge of the surface geometry arrangement region would obviously be less than 30 times a height/depth of 2mm (60mm) from the mark edge since the tire section height is 110mm. Further, as illustrated in Fig. 1, the region is shown to extend a substantial distance from the mark which suggests an edge to edge distance of at least at 4 or 0.6 times the mark depth/height. It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the surface geometry arrangement region with a distance of 4 to 30 times the depth or 0.6 to 30 times the height of the mark as claimed since Kitamura teaches a maximum depth or maximum height of 2mm ([0043,0047]) and example tire with 110mm height section height--this suggesting a distance range that falls within the claimed range. One would have been motivated to configure the coverage of the surface geometry arrangement region based on the desired aesthetic design of the tire sidewall. 

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakaguchi (US 2020/0262251) in view of Itabashi (JP 11-321243, with English machine translation) as applied to claims 1 or 9 above, and further in view of Iwabuchi (US 2021/0188018).
Regarding claims 7 and 15, Sakaguchi and Itabashi do not disclose a second or fourth region in which the micro projections are disposed at a constant height or density; however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the surface geometry arrangement region of Sakaguchi with a constant height and depth region since Iwabuchi, similarly directed towards a decorative sidewall portion having projections, teaches configuring the decorative region with bands of low brightness regions 18 of identical size adjacent gradation regions 48 of varying brightness wherein the size of the projections is gradually changed so that a smooth gradation is added to the brightness and a range of expression of the decorative portion can be broadened ([0099], see Fig. 9; also [0008-0011,0025]). One would have been motivated to create bands of constant height/density followed by gradation regions to provide a decorative effect and broaden the range of expression. 
Regarding claims 15 and 16, while Iwabuchi does not disclose the width of the constant height/density regions (i.e., second/fourth regions) relative to the width of the gradation regions (first/second regions), it would have been obvious to a person having ordinary skill in the art at the time of the invention to have adjusted the size of the constant size region and gradation regions based on aesthetic design choice and the desired light reflectivity and visibility of the decorative band. For example, one skilled in the art would have been motivated to configure the constant region with relatively narrow width compared to the gradation region to create narrow bands of low brightness. Furthermore, "matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art." See MPEP 2144.04. The particular widths of the constant and gradation regions relate to ornamentation and aesthetic design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ratliff (US 2002/0174928), Fujioka (US 2010/0051159), and Takahashi (US 2010/0139831) disclose sidewalls having projections of varying sizes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749